OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                           AUSTIN




Hono~ebls Paul C, 2!yers, D. C.)
Exeoutivci 33oretfiry,~                                  .
Skits aoord of Chiropractic  exaainors,
Austin,   Torae
                                                                     -   ,I..

                                                                                .,   :
         ,

                   Uonorable Paul I;.tyers - pa$O 2
             I


                           '.oe bonny bclon,;lnq to tho l;oaril.The
     I                      Trrasurcr shall kaop the sam in 8 sogar-.~
    I
                            ate fund to be used in psying the noccta-
    1                       sary expenses oe the Loard, ahich my in-
                            elude expenses incurred for the abvonce-
                            mnt and c3uc;rtioaof all 1Loonseas under
                             this dct and enPorocsent by the Gourd ho?
                             the provisions of this Aot, tho salary ot
i                            the sxocotiro Sccretury, end a per diem
                             of Ten Dollars to onch sd?n;berof the hoard
                            for, such tliteas is actually spent in the
                            dischargo of official.duties, plus trsvel-
                             ling cxymses of Tm Cents per aAla. ....s
                             Article 6223 tas a p'art oS the hevisrxlCivil
                   Statutes OS 192cJ. As auicnk?d in 1031, it provides in
                   part a r;axizum of five cents per cl10 for the use OS
                   privately oune3 outoc.obilesby Etate oSSicla,lsor em-
                   ployees in tho dischurCe of their duties.

                               Article 6323 is a gmeral     etatutc. ri.Dw Fin.
                 .:;,2Cis a later cmotsent and CoVCrs~a special subjt?ct
                   matter.    Ai.Is* NO . 20, rrrthcr than Article a22n, therc-
                   fore,   governs the mount of travellicg ovpenso to be
                   paid to zm&ers of your Zoard.
                              Tour socou3 question is nnswrrnd in the t&a-
                   tivo.   Expenditures ~Sor 06319, room on3 other lib0 item
                   arc,personal eXpn56,    only allozable in my event when sn
                   oSTioer or mployeo is army froxohis horn,, or the place
                   ohero he is pcrrsnoutly stntionod, ia the discharxa of
                   business for the state and then only when so providti by
                   law. such ltcm are co~~ovily temod stravell,inr*  .> ergenser.*
                   Tho Legislature has spaoiSically prwide;].that the amber8
                   of L&O Low& shall bo ontitlal    to vtravellfn,~expenses of
                    ten ocnt6 per ri1c.s This rqwasonto    the full ueauuro of
                   oocqensation alloirodby 10s to Such Officers .for their
                  ~ trouble i\nd er3cnscs in trorelllng on publio bu6iness.v
                    (5co *&.ilcago*,J;ouvicr~sLav Diet.) We Christopherson
                   v. stmton,   Clarr of C;oUrt, (Utah) 44 ?ao. ~$8.

                                                     Vary   truly yours